Great Plains EnergyWall Street Access andBerenson & CompanyMidwest Utilities SeminarApril 10, 2008 William Downey, CEO Kansas City Power & Light Michael Cline, VP - Investor Relations and Treasurer Great Plains Energy Exhibit 2 FORWARD-LOOKING STATEMENTS Statements made in this release that are not based on historical facts are forward-looking, may involve risks anduncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to,statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimates ofthe comprehensive energy plan and other matters affecting future operations. In connection with the safe harbor provisionsof the Private Securities Litigation Reform Act of 1995, the registrants are providing a number of important factors that couldcause actual results to differ materially from the provided forward-looking information. These important factors include:future economic conditions in the regional,national and international markets, including but not limited to regional andnational wholesale electricity markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes inbusiness strategy, operations or development plans; effects of current or proposed state and federal legislative andregulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electricutility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adverse changes in applicable laws,regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to,air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates andin availability and cost of capital and the effects on pension plan assets and costs; credit ratings; inflation rates;effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractualcommitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utilityindustry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions includingweather-related damage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals andthe occurrence and duration of unplanned generation outages; delays in the anticipated in-service dates and cost increasesof additional generating capacity; nuclear operations; ability to enter new markets successfully and capitalize on growthopportunities in non-regulated businesses and the effects of competition; workforce risks including compensation andbenefits costs; performance of projects undertaken by non-regulated businesses and the success of efforts to invest in anddevelop new opportunities; the ability to successfully complete merger, acquisition or divestiture plans (including theacquisition of Aquila, Inc., and Aquila’s sale of assets to Black Hills Corporation); risks that the transaction for StrategicEnergy, L.L.C. may not close and other risks and uncertainties. Other risk factors are detailed from time to time in GreatPlains Energy’s most recent quarterly report on Form 10-Q or annual report on Form 10-K filed with the Securities andExchange Commission. This list of factors is not all-inclusive because it is not possible to predict all factors. Forward Looking Statement 3 ¾ $2.1 billion market capitalization ¾ $4.8 billion in total assets as of 12/31/07 ¾ $3.3 billion in revenues as of 12/31/07 ¾ $133.4 million of core earnings or $1.57/share in 2007* Regulated electric utility: •$146.4 million in core earnings or$1.72/share in 2007 •506,000 customers in KS and MO •Total generation capacity: 4,048 MWs Comprehensive Energy Plan GXP is expanding its regulated platform withthe proposed Aquila transaction Competitive retail electricity provider: •$7.6 million in core earnings or$0.09/share in 2007 •Serving approximately 109,000accounts & 25,700 customers GXP announced sale of business *Also includes $(20.6) million of other earnings that includes the company’s investments in affordable housing and unallocated corporate charges. Note:All numbers as of year-end 2007 Great Plains Energy Overview 4 GXP - A Compelling Investment Thesis •Realizable growth in regulated business: ¾Focused strategy with anticipated sale of Strategic Energy in Q2 2008 ¾Aquila transaction complements KCP&L and adds scale and scope ¾Rate base growth at KCP&L driven by Comprehensive Energy Plan •Low-cost generating platform; high reliability and customer satisfactionlevels in our distribution business •Attractive investment profile: ¾Solid dividend with future growth potential - current dividend yieldapproximately 6.6% ¾Solid investment grade rating ¾Executing our growth plan 5 üNovember 2007, GXP announced intent to evaluate strategicalternatives for Strategic Energy üApril 2008, announced definitive agreement for sale of thebusiness to Direct Energy, a subsidiary of Centrica, plc ¾Price - $300 million in cash including working capital (approximately$120 million at 12/31/07); to be adjusted for working capital andseverance adjustments at close •Expect to complete sale in late Q2 2008 •Cash will be used to offset some of Great Plains Energy’s 2008anticipated financing needs Strategic Energy Update 6 Impact on Great Plains Energy Expected Cash Proceeds Additional Benefits •In addition to the cash proceeds fromthe transaction, there are also severaladditional benefits to Great PlainsEnergy from the sale of StrategicEnergy: ¾Reduction in overall Companycredit support due to fewer lettersof credit and guaranteesoutstanding ¾Reduced volatility in the GAAPincome statement due to theelimination of Strategic Energy’smark-to-market accounting ¾A reduction in imputed debt fromthe rating agencies ¾Great Plains Energy’s managementteam’s sole focus will be the coreutility business •The purchase price of $300 million issubject to various closing adjustmentsincluding working capital (as defined inthe agreement) and severanceadjustments After
